Citation Nr: 1519622	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the March 2012 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in April 2015.  Prior to the scheduled hearing, the Veteran submitted correspondence, through his representative, in which he withdrew his request for a Board hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  On April 22, 2015, prior to the promulgation of a decision in the appeal of the Veteran's claim of service connection for bilateral hearing loss, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  

2.  On April 22, 2015, prior to the promulgation of a decision in the appeal of the Veteran's claim of service connection for tinnitus, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal regarding the issue of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the Veteran submitted written correspondence, through his representative, dated April 21, 2015, in which he requested to "withdraw [the] appeal until further notice."  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed without prejudice.



ORDER

The appeal of service connection for bilateral hearing loss is dismissed.  

The appeal of service connection for tinnitus is dismissed.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


